Title: To James Madison from Joseph Jones, 3 March 1797
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 3d. Mar: 1797
Mr. Green and Mullin will republish the Citizen and I observe the 1st. Number in Greens last paper. I have to number four and wish you to have the following numbers inserted in Baches’s paper as from them I can have them republished withot. your inclosing them and being subjected to postage. I understand you will be voted for to represent the County of Orange and will be elected unless you shall decide to the contrary and forbid it. All owe a duty to the public while they are able to execute it and be usefull. I think I mentioned in a former letter a request you wd. make some inquiry of Mr. Yard & Mr. Bache respecting some money matters of Monroes—also if Fowler was in Philaa. to ask him concer[n]ing the Rockcastle land. Col. Madison said he did not expect you to return sooner than April. If any thing worth communicating I hope you will not discontinue your correspondence. No Clover seed to be bought here. Yr. friend & Sert
Jos: Jones
